Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 1 of 15 PageID 483




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UROGYNECOLOGY SPECIALIST                            )
OF FLORIDA LLC,                                     )
                                                    ) NO.: 6:20-cv-1174-Orl-22EJK
                                                    )
                Plaintiff,                          )
v.                                                  )
                                                    )
SENTINEL INSURANCE COMPANY,                         )
LTD.,                                               )
              Defendant.                            )
                                                    )
                                                    )
                                                    )

               ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
                         TO PLAINTIFF’S COMPLAINT

        Defendant Sentinel Insurance Company, Ltd. (“Sentinel” or “Defendant”), by and

through its counsel, hereby answers and responds to Urogynecology Specialist of Florida LLC’s

(“Plaintiff’s”) Complaint (“Complaint”).

                                 JURISDICTION AND VENUE1

        1.      Upon information and belief, Sentinel admits the allegations of Paragraph 1.

        2.      Sentinel admits that it issued the insurance policy that is the subject of this lawsuit

to Plaintiff in Florida. Sentinel denies the remaining allegations in Paragraph 2.

        3.      Sentinel admits that it is licensed to transact insurance business in Florida and that

it issued the insurance policy that is the subject of this lawsuit to Plaintiff in Florida. Sentinel

denies the remain allegations in Paragraph 3.



1
  For ease of reference, this Answer uses the headings and subheadings that Plaintiff included in
its Complaint. The use of such headings is not an admission by Sentinel of the truth of any
allegations contained in the headings or subheadings. Sentinel denies any suggestions implied
by the headings and subheadings.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 2 of 15 PageID 484




       4.      Paragraph 4 states legal conclusions to which no response is required. To the

extent a response is required, Sentinel admits that the United States District Court for the Middle

District of Florida is the proper Court to which this lawsuit was to be removed.

       5.      Paragraph 5 is a declarative statement of the relief sought by Plaintiff. To the

extent a response is required, Sentinel admits that Plaintiff seeks breach of contract damages, but

denies that Plaintiff is entitled to any relief whatsoever from Sentinel.

       6.      Paragraph 6 is a declarative statement of the relief sought by Plaintiff. To the

extent a response is required, Sentinel admits that Plaintiff seeks a declaratory judgment, but

denies that Plaintiff is entitled to any relief whatsoever from Sentinel. Sentinel further admits

that the United States District Court for the Middle District of Florida is the proper Court to

which this lawsuit was to be removed.

                                  NATURE OF THE ACTION

       7.       Paragraph 7 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel admits that Plaintiff seeks breach of contract damages, but

denies that Plaintiff is entitled to any relief whatsoever from Sentinel. Sentinel denies the

remaining allegations in Paragraph 7.

       8.      Paragraph 8 is a declarative statement of the relief sought by Plaintiff. To the

extent a response is required, Sentinel admits that Plaintiff seeks a declaratory judgment, but

denies that Plaintiff is entitled to any relief whatsoever from Sentinel.

       9.      Sentinel admits that it issued a policy of insurance to Plaintiff. The terms of that

policy speak for themselves. To the extent the allegations in Paragraph 9 are inconsistent with

the terms, conditions, and exclusions of the policy, Sentinel denies the same. Sentinel denies the

remaining allegations of Paragraph 9.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 3 of 15 PageID 485




        10.     Sentinel admits that it issued a Spectrum® Business Owner’s Insurance Policy,

numbered 21 SBA BX5636 (the “Policy”) to Plaintiff, and Plaintiff is a named insured under the

Policy. Sentinel admits that is in possession of a true and correct copy of the Policy, a copy of

which has previously been provided to the Court..

        11.     Sentinel admits the allegations of Paragraph 11.

        12.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 12 are inconsistent with the terms, conditions, and exclusions of the

Policy, Sentinel denies them.

        13.     Sentinel admits that the SARS-CoV-2 virus which causes the disease COVID-19

caused a pandemic in the United States beginning on or about March 2020. The remaining

allegations in Paragraph 13 contain legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the remaining allegations in Paragraph 13. The

terms, conditions, and exclusions of the Policy speak for themselves.

        14.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 14 are inconsistent with the terms, conditions, and exclusions of the

Policy, Sentinel denies the same. Sentinel denies the remaining allegations in Paragraph 14.

        15.     Paragraph 15 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 15. The terms,

conditions, and exclusions of the Policy speak for themselves.

              COUNT I – BREACH OF CONTRACT AGAINST DEFENDANT

        16.     Sentinel restates and incorporates by reference Sentinel’s responses to Paragraphs

1-15 as if fully set forth herein.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 4 of 15 PageID 486




       17.     Paragraph 17 is a declarative statement of the relief sought by Plaintiff. To the

extent a response is required, Sentinel admits that Plaintiff seeks breach of contract damages, but

denies that Plaintiff is entitled to any relief whatsoever from Sentinel.

       18.     Sentinel admits that Plaintiff is a named insured under the Policy and the Policy

was in effect by its terms for the period of June 19, 2019 through June 19, 2020. Sentinel further

admits that it is in possession of a copy of the Policy and that Sentinel was not prejudiced by the

failure to attach a copy of the Policy to the Complaint. The remaining allegations in Paragraph

18 are legal conclusions to which no response is required. To the extent a response is required,

Sentinel denies the remaining allegations in Paragraph 18.

       19.     Paragraph 19 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 19. The terms,

conditions, and exclusions of the Policy speak for themselves.

       20.     Sentinel admits that Plaintiff notified Sentinel of its alleged loss on or about

March 18, 2020. The remaining allegations in Paragraph 20 are legal conclusions to which no

response is required. To the extent a response is required, Sentinel denies the remaining

allegations in Paragraph 20.

       21.     Paragraph 21 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 21. The terms,

conditions, and exclusions of the Policy speak for themselves.

       22.     Paragraph 22 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 22. The terms,

conditions, and exclusions of the Policy speak for themselves.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 5 of 15 PageID 487




       23.      Sentinel admits that it properly denied Plaintiff’s claim because the Policy does

not provide coverage for Plaintiff’s losses. Sentinel denies the remaining allegations in

Paragraph 23.

       24.      Paragraph 24 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel states that it properly denied Plaintiff’s claim because the

Policy does not provide coverage for Plaintiff’s losses. Sentinel denies the remaining allegations

in Paragraph 24.

       25.      Paragraph 25 contains legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 25.

       26.      Sentinel denies that it breached the Policy. Sentinel is without knowledge or

information sufficient to form a reasonable belief regarding the remaining allegations in

Paragraph 26, and therefore denies the same.

       27.      The allegations in Paragraph 27 are not directed at Sentinel and therefore no

response is required. To the extent a response is required, Sentinel is without knowledge or

information sufficient to form a reasonable belief regarding the allegations in Paragraph 27, and

therefore denies the same.

       28.      Paragraph 28 contain legal conclusions to which no response is required. To the

extent a response is required, Sentinel denies the allegations in Paragraph 28.

       The “Wherefore” clause contains a declarative description of the relief sought by Plaintiff

to which no response is required. To the extent a response is required, Sentinel denies the

allegations. Sentinel denies that Plaintiff is entitled to any relief from Sentinel.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 6 of 15 PageID 488




                          COUNT II – DECLARATORY JUDGMENT

        29.     Sentinel restates and incorporates by reference Sentinel’s responses to Paragraphs

1-28 as if fully set forth herein.

        30.     Paragraph 30 contains a declarative statement of the relief sought by Plaintiff. To

the extent a response is required, Sentinel admits that Plaintiff seeks a declaratory judgment, but

denies that Plaintiff is entitled to any relief from Sentinel.

        31.     The allegations in Paragraph 31 contain legal conclusions to which no response is

required. To the extent a response is required, Sentinel admits that Plaintiff seeks a declaratory

judgment, but denies that Plaintiff is entitled to any relief from Sentinel. Sentinel denies the

remaining allegations in Paragraph 31. The terms, conditions, and exclusions of the Policy speak

for themselves.

        32.     Sentinel admits the allegations in Paragraph 32.

        33.     Sentinel admits that Governor DeSantis issued Executive Order No. 20-72 on or

about March 20, 2020, the terms of which speak for themselves. To the extent the allegations in

Paragraph 33 are inconsistent with the terms of the order, Sentinel denies the same.

        34.     Sentinel admits that Governor DeSantis issued Executive Order No. 20-72 on or

about March 20, 2020, the terms of which speak for themselves. To the extent the allegations in

Paragraph 34 are inconsistent with the terms of the order, Sentinel denies the same.

        35.     Upon information and belief, Sentinel admits that Plaintiff’s business is a

gynecology practice. Sentinel is without knowledge or information sufficient to form a

reasonable belief regarding the remaining allegations in Paragraph 35, and therefore denies the

same.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 7 of 15 PageID 489




       36.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 36 are inconsistent with the terms of the Policy, Sentinel denies them.

       37.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 37 are inconsistent with the terms of the Policy, Sentinel denies them.

       38.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 38 are inconsistent with the terms of the Policy, Sentinel denies them.

       39.     The terms and conditions of the Policy speak for themselves. To the extent the

allegations in Paragraph 39 are inconsistent with the terms of the Policy, Sentinel denies them.

       40.     Sentinel admits that it received Plaintiff’s claim for business interruption losses

arising from the COVID-19 pandemic on or about March 18, 2020. Sentinel denies the

remaining allegations in Paragraph 40.

       41.     Sentinel admits the allegations in Paragraph 41.

       42.     The allegations in Paragraph 42 contain legal conclusions to which no response is

required. To the extent a response is required, Sentinel denies that Plaintiff suffered a direct

physical loss and denies the remaining allegations in Paragraph 42.

       43.     The allegations in Paragraph 43 contain legal conclusions to which no response is

required. To the extent a response is required, Sentinel admits that Plaintiff seeks a declaratory

judgment, but denies the remaining allegations in Paragraph 43.

       44.     The allegations in Paragraph 44 contain legal conclusions to which no response is

required. To the extent a response is required, Sentinel denies the allegations in Paragraph 44.

       The “Wherefore” clause and subparagraphs that follow contain a declarative description

of the relief sought by Plaintiff to which no response is required. To the extent a response is
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 8 of 15 PageID 490




required, Sentinel denies the allegations. Sentinel denies that Plaintiff is entitled to any relief

from Sentinel.

                          SENTINEL’S AFFIRMATIVE DEFENSES

       Sentinel asserts the following affirmative defenses and reserves all rights to amend or

supplement these defenses when and if amended or additional defenses become appropriate

and/or available in this action. The statement of any defense herein does not assume the burden

of proof for any issue to which the applicable law places the burden of proof on Plaintiff.


                                FIRST AFFIRMATIVE DEFENSE
                                    (Failure to state a claim)

       The Complaint fails to state a cause of action upon which relief may be granted.


                               SECOND AFFIRMATIVE DEFENSE
                                      (Virus-Exclusion)

       The Policy contains an exclusion titled “‘Fungi’, Wet Rot, Dry Rot, Bacteria and Virus.”

Form SS 40 93 07 05 at 1. Plaintiff’s claims are barred or limited, in whole or in part, to the

extent that the alleged loss or damage, if any, is excluded by the ‘Fungi’, Wet Rot, Dry Rot,

Bacteria and Virus exclusion.


                                THIRD AFFIRMATIVE DEFENSE
                                (Virus Limited Additional Coverage)

       The Policy contains a provision titled “Limited Coverage For ‘Fungi’, Wet Rot, Dry Rot,

Bacteria and Virus.” Form SS 40 93 07 05 at 2-3. Plaintiff’s claims may be barred or limited, in

whole or in part, by the time period and/or sub-limits applicable to the Limited Coverage for

“Fungi”, Wet Rot, Dry Rot, Bacteria and Virus provision.


                            FOURTH AFFIRMATIVE DEFENSE
                     (Comparative fault, waiver, estoppel, and unclean hands)
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 9 of 15 PageID 491




       Plaintiff’s claims may be barred or limited, in whole or in part, by the doctrines of

comparative fault, waiver, estoppel, and/or unclean hands.


                                FIFTH AFFIRMATIVE DEFENSE
                                        (Merger clause)

       The Policy is the sole agreement between the parties, and Defendant did not breach any

Policy terms or conditions.


                               SIXTH AFFIRMATIVE DEFENSE
                               (Terms of the Policy are controlling)

       Defendant’s obligations in the Policy are defined, limited, and controlled by the terms

and conditions of the Policy, including, but not limited to, the coverages, limits, sub-limits,

exclusions, endorsements, conditions, and all other terms set forth therein.


                              SEVENTH AFFIRMATIVE DEFENSE
                                 (Failure to comply with Policy)

       Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that Plaintiff

failed to perform its obligations under the Policy.


                              EIGHTH AFFIRMATIVE DEFENSE
                                 (Losses not covered by Policy)

       Plaintiff’s claims may be barred or limited, in whole or in part, to the extent Plaintiff

seeks relief for damages or losses not covered by the Policy.


                               NINTH AFFIRMATIVE DEFENSE
                                   (Two or More Coverages)

       The Policy contains a General Condition titled “Insurance Under Two Or More

Coverages.” Form SS 00 05 10 08 at 2. Plaintiff’s claims may be limited, in whole or in part, to
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 10 of 15 PageID 492




 the extent the Insurance Under Two Or More Coverages provision is applicable to the loss or

 damage.


                                TENTH AFFIRMATIVE DEFENSE
                                       (Other insurance)

        Plaintiff’s claims may be barred or limited, in whole or in part, to the extent other

 insurance or contributing insurance is applicable to the alleged loss or damage.


                             ELEVENTH AFFIRMATIVE DEFENSE
                           (Failure to exhaust other insurance coverage)

        Plaintiff’s claims may be barred or limited, in whole or in part, because Plaintiff has not

 demonstrated exhaustion of coverage for losses under other more specific insurance policies.


                              TWELFTH AFFIRMATIVE DEFENSE
                                   (Deductibles, Sub-limits)

        Plaintiff’s claims may be barred or limited, in whole or in part, by applicable deductibles,

 retentions, and/or limits and sub-limits (including per occurrence limits) contained in the Policy.


                            THIRTEENTH AFFIRMATIVE DEFENSE
                                (Outside Period of Restoration)

        Plaintiff’s claims may be barred or limited, in whole or in part, to the extent Plaintiff

 seeks to recover for loss incurred outside the Period of Restoration.


                           FOURTEENTH AFFIRMATIVE DEFENSE
                                  (Law or public policy)

        Plaintiff’s claims may be barred or limited, in whole or in part, to the extent coverage is

 excluded by express provisions of law or public policy.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 11 of 15 PageID 493




                                FIFTEENTH AFFIRMATIVE DEFENSE
                                 (Conditions precedent and subsequent)

           Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that

 conditions precedent and subsequent to the availability of insurance coverage under the Policy

 have not been satisfied.


                                SIXTEENTH AFFIRMATIVE DEFENSE
                                            (Offset)

           Defendant’s obligation to Plaintiff, if any, is subject to offset for recoveries by Plaintiff

 from other persons or entities.


                              SEVENTEENTH AFFIRMATIVE DEFENSE
                                       (Valuation Clause)

           Plaintiff’s claims may be limited, in whole or in part, by the valuation provisions in the

 Policy.


                               EIGHTEENTH AFFIRMATIVE DEFENSE
                                     (No “direct physical loss”)

           Plaintiff’s claims may be barred or limited, in whole or in part, to the extent there is no

 direct physical loss of or direct physical damage to covered property.


                              NINETEENTH AFFIRMATIVE DEFENSE
                            (No “direct physical loss” – Business Interruption)

           Plaintiff’s claims may be barred or limited, in whole or in part, because the interruption

 to Plaintiff’s business, if any, was not due to the “direct physical loss of or physical damage to

 Covered Property… caused by or resulting from a Covered Cause of Loss.” Form SS 00 07 07

 05 at 10.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 12 of 15 PageID 494




                             TWENTIETH AFFIRMATIVE DEFENSE
                                   (Covered Cause of Loss)

        Plaintiff’s claims may be barred or limited, in whole or in part, to the extent Plaintiff

 cannot demonstrate a Covered Cause of Loss, as defined in the Policy. Form SS 00 07 07 05 at

 2.


                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                                 (Ordinance or Law-Limits)

        The Policy contains an Additional Coverage provision for “Ordinance or Law.” Form SS

 00 07 07 05 at 7-8. Plaintiff’s claims may be barred or limited, in whole or in part, by the time

 period and/or sub-limits applicable to the Ordinance or Law provision.


                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                                   (Pollution Exclusion)

        The Policy contains an exclusion titled “Pollution.” Form SS 00 07 07 05 at 17-18.

 Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that the alleged loss

 or damage, if any, is excluded by the Pollution exclusion.


                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                               (Consequential Losses Exclusion)

        The Policy contains an exclusion titled “Consequential Losses.” Form SS 00 07 07 05 at

 17. Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that the alleged

 loss or damages, if any, are excluded by the Consequential Losses exclusion.


                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                    (Civil Authority)

        The Policy contains an Additional Coverage provision for “Civil Authority.” Form SS 00

 07 07 05 at 11. Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 13 of 15 PageID 495




 cannot satisfy the requirements of the Civil Authority provision that the order of civil authority

 be issued as the direct result of a Covered Cause of Loss or that access to Plaintiff’s premises

 was prohibited by the order.


                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                        (Business Income from Dependent Properties-Limits)

         The Policy contains an Additional Coverage provision for “Business Income from

 Dependent Properties.” Form SS 00 07 07 05 at 11-12. Plaintiff’s claims may be barred or

 limited, in whole or in part, by the time period and/or sub-limits, if any, applicable to the

 Business Income from Dependent Properties provision.


                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
                              (Extended Business Income-Limits)

         The Policy contains an Additional Coverage provision for “Extended Business Income.”

 Form SS 00 07 07 05 at 11. Plaintiff’s claims may be barred or limited, in whole or in part, by

 the time period and/or sub-limits, if any, applicable to the Extended Business Income provision.


                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                               (Acts or Decisions-Exclusion)

         The Policy contains an exclusion titled “Acts or Decisions.” Form SS 00 07 07 05 at 18.

 Plaintiff’s claims are barred or limited, in whole or in part, to the extent that the alleged loss or

 damage, if any, is excluded by the Acts or Decisions exclusion.


                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                    (Failure to mitigate)

         Plaintiff’s claims may be barred or limited, in whole or in part, to the extent that Plaintiff

 failed to mitigate damages, if any. To the extent Plaintiff failed to take reasonable steps to
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 14 of 15 PageID 496




 mitigate Plaintiff’s alleged damages, if any, Plaintiff should be denied any recovery in this

 action.


                            TWENTY-NINTH AFFIRMATIVE DEFENSE
                                 (Reservation of future defenses)

           Plaintiff’s claims may be barred or limited, in whole or in part, by additional defenses

 that cannot now be articulated because of the generality of the pleadings, and other presently

 undeveloped information. Accordingly, Defendant reserves the right to supplement the

 foregoing defenses as may appear as this case progresses to the full extent permissible by law.



                                        PRAYER FOR RELIEF

           WHEREFORE, based on the above answers and defenses, Defendant respectfully

 requests that the Court enter an order:

            i. denying Plaintiff the relief sought in the Complaint;

           ii. dismissing the Complaint in its entirety with prejudice;

       iii. awarding Defendant its costs and expenses, including its attorneys’ fees; and

           iv. awarding Defendant such other and further relief as the Court deems just and proper.



 Dated this 8th day of October 2020.
Case 6:20-cv-01174-ACC-EJK Document 28 Filed 10/08/20 Page 15 of 15 PageID 497




                                     Respectfully submitted,

                                     BUTLER WEIHMULLER KATZ CRAIG LLP

                                     /s/ Troy J. Seibert
                                     Troy J. Seibert, Esq.
                                     Florida Bar No.: 84668
                                     Email: tseibert@butler.legal
                                     400 North Ashley Drive, Suite 2300
                                     Tampa, FL 33602
                                     Telephone: (813) 594-5811

                                     Sarah D. Gordon
                                     John J. Kavanagh
                                     Caitlin R. Tharp
                                     STEPTOE & JOHNSON LLP
                                     1330 Connecticut Avenue, NW
                                     Washington, DC 20036
                                     Phone: 202-429-8005
                                     Email: sgordon@steptoe.com

                                     Attorneys for Defendant, Sentinel Insurance Company, Ltd.


                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing has been furnished to:

              Imran Malik
              Malik Law P.A.
              1061 Maitland Center Commons Blvd.
              Maitland, FL 32751
              Email: pleadings@maliklaw.com
              Attorney for Plaintiff

 by CM/ECF on October 8, 2020.

                                                     /s/ Troy J. Seibert
                                                     Troy J. Seibert, Esq.
